173 Ga. App. 428 (1985)
327 S.E.2d 229
MINOR
v.
MINOR.
69641.
Court of Appeals of Georgia.
Decided February 1, 1985.
Stanley E. Kreimer, Jr., for appellant.
Garland Byrd, Donald W. Gillis, Denmark Groover, Jr., for appellee.
CARLEY, Judge.
The notice of appeal in the instant case was filed on July 2, 1984. By August 24, 1984, a complete transcript had not been filed and, on that date, appellee filed a motion in the trial court, seeking dismissal of the appeal pursuant to OCGA § 5-6-48 (c). On September 17, 1984, before the trial court had ruled on appellee's motion, the instant case was docketed in this court. On October 11, 1984, the trial court entered its order dismissing the instant appeal pursuant to OCGA § 5-6-48 (c).
"The trial court . . . had jurisdiction to hear and decide the motion to dismiss in view of the provisions of Rule 47 . . . of this court allowing objections relating to the filing of the transcript to be made in the trial court prior to the docketing thereof in the Court of Appeals." In re G. W. H., 168 Ga. App. 845-846 (310 SE2d 573) (1983). Accordingly, the dismissal of the instant appeal was within the jurisdiction of the trial court and the jurisdiction of this court would extend only to the issue of whether that dismissal was proper. "If a trial court commits an error of law by abusing its discretion in ruling on a motion to dismiss an appeal under [OCGA § 5-6-48], an appeal should be filed from the order of the trial court by the losing party as provided by law . . . . `The only way to raise the question of the late filing of a transcript is under the provisions of the statute ([OCGA § 5-6-48]) and the losing party has a right to appeal the trial court's ruling on this question to the appropriate appellate court.' [Cit.]" Gilman Paper Co. v. James, 235 Ga. 348, 349 (219 SE2d 447) (1975).
Appellant has filed a notice of appeal from the trial court's order of October 11, 1984, and that appeal has been docketed in this court as Case Number 70097. We are, however, without any jurisdiction over the instant case, it having already been dismissed by an order of the trial court acting within its jurisdiction.
Case dismissed. Birdsong, P. J., and Beasley, J., concur.